Opinion issued November 16, 2021




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ———————————
                              NO. 01-17-00421-CR
                            ———————————
                          STEVEN CURRY, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 263rd District Court
                           Harris County, Texas
                       Trial Court Case No. 1528845


                  MEMORANDUM OPINION ON REMAND

      A jury found appellant, Steven Curry, guilty of the felony offense of failure

to stop and render aid1 and assessed his punishment at confinement for six years. On



1
      See TEX. TRANSP. CODE ANN. § 550.021.
original submission, in two issues, appellant contended that the evidence was

insufficient to support his conviction and the trial court erred in denying his request

for a jury instruction on mistake of fact.

      This Court previously held that the evidence was sufficient to support

appellant’s conviction for the felony offense of failure to stop and render aid and the

trial court did not err in denying appellant’s request for a jury instruction on mistake

of fact.2 See Curry v. State, 569 S.W.3d 163, 167–69 (Tex. App.—Houston [1st

Dist.] 2018) (Curry I), rev’d in part, 622 S.W.3d 302 (Tex. Crim. App. 2019) (Curry

II). Having so held, the Court affirmed the trial court’s judgment. Curry I, 569

S.W.3d at 169.

      Appellant then filed a petition for discretionary review with the Texas Court

of Criminal Appeals, which the court granted. The court affirmed this Court’s

holding that the evidence was sufficient to support appellant’s conviction. See Curry

II, 622 S.W.3d at 310–11. But, as to appellant’s complaint that he was entitled to a

jury instruction on mistake of fact, the court reversed our holding, concluding that

“the mistake-of-fact issue . . . should have been submitted for [the jury’s]

consideration because it was raised by the evidence.” Id. at 311–12. The court, thus,



2
      The defense of mistake of fact is codified in Texas Penal Code section 8.02(a),
      which provides that it is a defense to prosecution if the actor, through a mistake,
      formed a reasonable belief about a matter of fact that negates the kind of culpability
      required for commission of the offense. See TEX. PENAL CODE ANN. § 8.02(a).
                                                2
reversed our judgment and remanded the case to this Court to determine if appellant

was harmed by the trial court’s failure to instruct the jury on mistake of fact. See id.

       We reverse and remand.

                                     Background

       La Porte Police Department (“LPD”) Officer G. Saldivar testified that on the

evening of Friday, March 20, 2015, he was on patrol. At about 8:22 p.m., Saldivar

was dispatched to a collision at the 2400 block of Sens Road in La Porte, Harris

County, Texas, following an emergency-assistance call reporting a deceased person

at that location. When Saldivar arrived, it was “dark,” and lighting in the area was

“low.” But Saldivar had no difficulty locating John Ambrose, the complainant, who

was lying “on the side of the road” between two parked trucks. The complainant

had “shallow breathing” but “was unresponsive.” Harold Forest, the person who

had found the complainant and called for emergency assistance, was also present at

the scene.

       Officer Saldivar contacted local emergency medical services.                The

complainant received emergency medical treatment and was airlifted to the hospital.

Saldivar also contacted the Harris County Constable’s Office (“HCCO”), Precinct

8, and asked them to send their “crash team” to assist with the investigation because

they had “more experience with accident reconstruction and accidents that involved

fatalities.”

                                              3
      Forest testified that he had a parking lot in front of his residence and ran a

business out of his home. Forest returned home on the evening of March 20, 2015,

in his “yellow box truck.” It was dark and he had his headlights on. As he turned

into his driveway, he noticed an obstruction, so he “backed up and got the lights on.”

He saw the complainant lying in the gravel beside Forest’s parked “dually” truck.

The complainant “looked dead” and had “[b]lood running out of his head.” Forest

called for emergency assistance.

      Mary Ann Bernard testified that the complainant was her brother and after a

collision on March 20, 2015, the complainant was airlifted to a hospital where he

stayed for an extended period of time in the intensive care unit. The complainant

could no longer walk or talk and required breathing and feeding tubes. Eventually,

he was moved to the Trinity Nursing Home (“Trinity”) in San Augustine, Texas. He

died in June 2016 “as a result of an infection from either his breathing or feeding

tubes.”

      Ahmed Hashim testified that he is a critical care and pulmonary physician and

the complainant was in his care while he worked at Trinity. According to Hashim,

the complainant was transported unresponsive and on a ventilator to Trinity from

The Methodist Hospital in Houston, Texas in March 2015 after having suffered a

traumatic brain injury from a motor-vehicle collision.        The complainant was

bedridden, chronically ill, and unresponsive. He was on a ventilator and had a

                                             4
tracheostomy and a feeding tube. He had pneumonias, decubitus ulcerations, and

other infections, the kinds of “infections that happen to people” who have “these

kind[s] of chronic illness[es] with multiple tubes in them.” He showed no signs of

improvement before he died on June 26, 2016 from sepsis, “which, tracing back,

came from” the traumatic brain injury.

      HCCO Precinct 8 Constable M. Gonzalez testified that he is a trained accident

reconstructionist with fifteen years’ experience in responding to car collisions and

performing accident reconstruction. On March 20, 2015, he and three other HCCO

Precinct 8 “crash team” members responded to the collision scene on Sens Road, a

two-lane roadway with unimproved shoulders, because there was a critical injury or

death. Gonzalez and the other crash team members collected various pieces of truck

debris from the scene, and Gonzalez prepared a diagram of where they found the

debris. Most of the debris from the collision was in the northbound lane of Sens

Road. They found metal debris and various fragments apparently from a headlight,

including a yellow reflective piece, clear pieces, and part of a reflector lens. The

headlight fragments had a serial number and letters which indicated that the

headlight was manufactured by Ford Motor Company. The crash team also found a

front bicycle wheel that appeared undamaged, a bent back bicycle wheel, and a

reflector that appeared to have come from a bicycle pedal.




                                            5
      Additionally, Constable Gonzales found gouges in the road that showed a path

of metal in contact with pavement from several feet inside the roadway to the middle

of the shoulder. These gouges led to a fallen bicycle. Gonzalez noted that the

bicycle had a red reflector and some pedal reflectors, which are typically visible to

a driver driving at night with his headlights on.

      Based on what the crash team found, Constable Gonzalez believed that the

complainant’s bicycle had been hit from behind, which damaged the rear wheel,

knocked the front wheel loose, and caused the bicycle’s front fork to dig into the

pavement. He also believed that the slide marks in the gravel underneath a nearby

parked truck meant that the impact caused the complainant to be thrown off his

bicycle, slide under the truck, and come to rest on the opposite side of the parked

truck. Gonzalez stated that the parked truck did not appear to be the truck that caused

the collision because it did not have damage that he would have associated with the

collision.

      HCCO Precinct 8 Detective C. Poteet testified that he is a member of the

“crash team” and a certified level 1 accident reconstructionist. He went to the

collision scene on Sens Road on March 20, 2015. At the scene, among the debris,

Poteet found a piece of plastic that “had a stamp . . . that said ‘FoMoCo,’” which is

a Ford Motor Company trademark, as well as a sticker showing a 2010 manufacture

date. That discovery gave the crash team “a time frame [for] when that particular

                                              6
piece [of plastic] would have been made.” And the size of the recovered piece of

plastic indicated to the crash team that it had belonged to some “sort of a truck.”

Poteet also recovered the complainant’s bicycle. From the evidence collected at the

collision scene, the crash team concluded that “the bicycle [that the complainant was

riding] was traveling northbound and was struck from the rear by a [truck]” that was

“also traveling northbound at a higher rate of speed.” The crash team reached that

conclusion because of the “[d]amage to the bicycle, the debris field left from the

striking [truck] as well as where the bicycle and [the complainant] ended up.”

      During Detective Poteet’s testimony, a diagram of the collision scene drawn

by Poteet was admitted into evidence. According to Poteet, it showed that the debris

trail spread north of the impact location “[b]ecause the striking [truck] had

continued” traveling “north after impact,” which made the debris “get[] strewn

across the road” in that way.

      Detective Poteet further testified that to find the truck involved in the

collision, the crash team “created fliers” requesting “tips” about the identity of the

driver and truck. Because the area where the collision occurred was industrial, the

crash team “g[a]ve out [the fliers] to the local businesses” as well as to broadcast

news outlets. The flyers were distributed the on morning of Monday, March 23,

2015, and the crash team received “tips” in response.




                                             7
      According to Detective Poteet, through investigating the “tips,” law

enforcement officers determined that appellant was the driver of the truck involved

in the collision with the complainant. They located appellant’s home, which was

about a mile northwest of the collision scene. Poteet then contacted an LPD

“detective to use his unmarked car to travel to [appellant’s] residence” to “see if the

[truck involved in the collision] happened to be in the driveway.” That law

enforcement officer found a different vehicle at appellant’s home and “ran the plate”

on that vehicle, which “came back to a business,” AECOM Technical Services

(“AECOM”), in La Porte. Poteet then contacted AECOM and spoke with Brent

Patterson, an employee of AECOM. Patterson confirmed that appellant was an

employee of AECOM and provided Poteet with additional information about a white

truck that appellant had been driving on Friday, March 20, 2015. Poteet was able to

then locate appellant’s truck, and he saw damage on the truck that was consistent

with what he would have expected to see on the truck involved in the collision with

the complainant, because “a lot of the debris that was left on the scene came from

what [the crash team] believe[d] was a headlight assembly.”

      As to whether appellant, as the driver of the truck, was aware that his truck hit

the complainant, Detective Poteet testified that the crash team ruled out the

possibility that the truck struck the side of the bicycle in a passing motion because

the bicycle “would have done other things as far as it would have been in a spinning

                                              8
motion. The front wheel probably would not have ended up where it was and there

would [have] be[en] more damage to the sides of the [bicycle] . . . than there [wa]s.”

Based on the accident reconstruction, Poteet did not see any reason for appellant not

to have been aware that he was about to strike a person on a bicycle. The crash team

“did some test runs using [the complainant’s] bicycle in the street with the red rear

reflector facing south. [They] used a comparable [truck] within the same year range,

an F-150 . . . . And at no point [w]ould [appellant] have not seen a person riding that

bicycle.” Poteet believed that appellant would have known or been aware of the

impact of the bicycle and the truck because of the “sound and feel” of a truck

“hit[ting] hard enough to do that damage to a bicycle and that much damage to the

front of [the] truck.” Poteet also believed that appellant was aware that there had

been a collision because the debris path showed that the truck took an “evasive

maneuver after impact” with the complainant and his bicycle. Poteet noted that both

appellant’s truck and the complainant’s bicycle were given to LPD Officer R.

Gallion who “did . . . forensics.”

      Officer Gallion testified that he has twelve years’ experience as a trained

crime scene investigator. Although he did not respond to the collision scene on Sens

Road on March 25, 2015, he was asked to examine a white Ford-150 truck for

possible front-end damage. Gallion did not find any damage to the front driver’s

side of the truck but did find damage “at the very corner” of “the passenger front

                                              9
end,” which consisted of “[d]enting of the passenger-side front [fender well] quarter

panel and [damage to] the headlight assembly.” The truck also had some horizontal

“grazing marks” where the paint appeared to have been removed “in two different

areas.”

      Officer Gallion further noted that the truck’s passenger-side headlight had

some mud inside the damaged area, suggesting that the truck had been driven

through mud after the light was broken. And Gallion found damage to the plastic or

metal parts underneath or behind the reflective part of the headlight. In addition to

the headlight damage, Gallion observed damage above the wheel well on the

front-passenger side of the truck, but he was “not sure if that . . . happened at the

time of the [collision]” or “afterwards.” And when washed the mud off the truck,

he found “[s]ome more gouge marks on the passenger[-]side fender” as well as

“gouge marks around the curve of the fender.”

      Once he completed his visual inspection, Officer Gallion “looked for blood”

and examined the pieces of evidence collected “at the [collision] scene to see if they

matched up with the [truck].” He was able to fit together some of those pieces into

the headlight of the truck “like putting a puzzle together.” He applied a spray to

detect blood and collected swabs from the area that showed the presence of blood or

possible DNA. He sent the swabs to a laboratory for testing.




                                             10
      Officer Gallion also examined the bicycle involved in the collision. The

bicycle was missing its front wheel, and on the rear wheel, “[t]he spokes were all

bent and the rim itself [wa]s cracked in two.” The front fork where the front wheel

would have fit “appeared to have been bowed out like some force had been pushed

down on the front of it and it bowed them out, so [it] didn’t just go right into the

frame of the rim.” He was “not sure how much force need[ed] to be applied to crack

an original rim,” but to him, “it looked like something with a lot of force had cracked

those two rims in those two places.” Gallion noted that on the kickstand, he saw “a

white spot” that “look[ed] like some recent smoothing ha[d] occurred.” And he

stated that “[s]triations from the bicycle on the inside of the fork[]” and the bent

brake assembly were “consistent with the same downward force of impact on the

front of the bicycle” that he had described.

      Officer Gallion noted that the bicycle had safety equipment, namely, “[a] rear

reflector and then also pedal reflectors,” as well as “a light on the front.” The light

did not work when he tried to turn it on, so he did not know if it was operational

when the collision occurred. He believed that the bicycle “had been struck from

behind” because of the “damage to [its] rear wheel,” the crack in the rim, the front

tire coming off but remaining intact, and the forks being bowed out. And he “didn’t

see damage on it that would be consistent with being struck from the side.” The

damage to the truck that Gallion examined and the damage to the bicycle were

                                               11
consistent with them striking each other and with the truck striking the rear of the

bicycle as they were both traveling in the same direction.

      Brent Patterson testified that he works for AECOM, which provides

construction management services, and that he supervised appellant when appellant

was employed there.      Appellant did “inspection work” for AECOM and was

assigned a “white Ford truck” for his “work vehicle.” On Monday, March 23, 2015,

appellant notified Patterson that the truck he was assigned “was damaged” by

“something [that] flew up and hit it” and he needed “to pick up another vehicle so

[the truck] could get fixed.” When appellant dropped the truck off, Patterson

instructed him to report the collision to the company that leased trucks to AECOM.

Patterson then examined the truck. He noticed that it looked like “something hit the

front right quarter” panel. He acknowledged that it did not appear that the truck had

been washed over the weekend and that appellant could have repaired the headlight

during the weekend but did not. Patterson gave Officer Gallion written consent to

examine the truck.

      Rhonda San Filipo testified that appellant was her boyfriend. On the evening

of Friday, March 20, 2015, at “a little after 8:00, maybe 8:10 [p.m.],” appellant, in

his truck, and San Filipo, following in her car, were driving to appellant’s home after

having dinner at a restaurant. Appellant had two margaritas at dinner. They had




                                             12
also had lunch together at about 1:00 p.m. that day, during which appellant had two

twenty-three-ounce beers.

      According to San Filipo, Sens Road was narrow and “very dark”; there were

“hardly any lights at all” and “not many properties.” San Filipo was about a car

length and a half behind appellant, and they were driving “probably between [thirty]

and . . . [forty]” miles an hour.

      San Filipo testified that she did not see a bicycle in the roadway. But as she

and appellant were driving, “[t]he glass from the headlight” on appellant’s truck

“shattered.” She could see it because the shards reflected in his headlight. She

“could tell it startled him and . . . [the truck] jerked a little bit.” Appellant then

“immediately hit his brakes.” San Filipo first thought that “somebody threw a bottle

at [appellant’s truck].” She did not see the complainant and would have stopped if

she had.

      Appellant and San Filipo continued driving to appellant’s home. Once they

saw the extent of the damage to appellant’s truck’s headlight, appellant got into San

Filipo’s car and they returned to the location where the headlight had shattered. As

she drove slowly by the location, she saw the silhouette of a man standing behind

one of the trucks in the driveway. She could not see anything below that because it

was so dark. When she saw the man, she thought that maybe he had thrown

something. And she believed that there was a party in the house nearby because of

                                             13
all the cars and trucks parked in the driveway. San Filipo and appellant did not stop.

To San Filipo, “it didn’t seem like it was a big deal actually because it was just a

headlight.”

      According to San Filipo, she first realized that the collision might have

involved something other than a bottle when she saw a television news broadcast

about a possible hit-and-run in the same area and at about the same time that

appellant’s truck’s headlight had shattered. She “was in shock.” She told appellant

about the news broadcast in a telephone conversation on Tuesday, March 24, 2015.

San Filipo had seen appellant on the previous Sunday, and he did not appear

concerned, frightened, or upset. But after appellant was told by law enforcement

officers that he was involved in the collision, he “was very distraught.”

      Appellant testified that he had been a road and bridge inspector for AECOM

for three and a half years. On Friday, March 20, 2015, he was driving down Sens

Road at about 8:15 p.m. The sun had set about an hour before, and there was “very,

very poor lighting” on the road. Appellant “could hardly see anything, it was just so

dark.” He acknowledged that if there had been a person riding a bicycle in the road,

he would have been able to see the rider from a distance, even if the bicycle did not

have safety reflectors. Appellant did not see anything as he approached the 2400

block of Sens Road, but he “had a headlight” suddenly “burst.”




                                             14
      At that point, appellant did not believe that he had a collision with either a

person or a car. He now understood that he had been mistaken. At the time, he felt

“a moment of shock” and “believed that somebody either threw something, or hit

something, or something hit [his] truck, or that it was just something that had just

came up off the road.” Appellant did not stop when the collision happened because

there was a building by the street that “looked like a business establishment where

they serve[d] food or something.”

      According to appellant, he and San Filipo arrived at appellant’s home about

two minutes later and looked at his truck. Because his headlight was “out” on his

truck, he and San Filipo returned to the location where his truck’s headlight had

shattered in San Filipo’s car. Once there, appellant planned to “take a look” to see

if he could “find anything or see anything.” But they did not stop because he was

afraid that he “would get into an altercation with someone else or someone that [he]

d[id not] know was around.” Appellant did not remember seeing the bicycle or the

complainant. He “did not believe that [he] was in a[] [collision].” Appellant

acknowledged, though, that he would have seen the complainant on the ground if he

had gotten out of San Filipo’s car.

      Appellant further testified that he called Patterson at 8:00 a.m. on Monday,

March 23, 2015, to report the damage to his truck. He told Patterson that the damage

occurred in the 2400 block of Sens Road. A few days later, he learned that Patterson

                                           15
had called law enforcement officers with a “tip” about appellant. When San Filipo

told appellant about the hit-and-run television news broadcast on the Tuesday,

March 24, 2015, he was “very, very upset and very hurt.” He did not sleep that

night. Appellant acknowledged that, even though he had previously stated he did

not contact an attorney until Tuesday, his cellular telephone records showed that he

first contacted an attorney on Monday, March 23, 2015.

      Clyde Rooke testified that he is an accident reconstructionist and was hired

by the defense. He used to be an officer with the Houston Police Department and

worked in the accident division and the crash reconstruction unit. When he retired

from law enforcement, he became a civilian accident reconstructionist.

      Rooke reviewed Detective Poteet’s diagram of the collision, and he disagreed

with Poteet’s conclusion that appellant’s truck veered into the oncoming lane of

traffic after the collision. Rooke also noted that when driving on a narrow road, a

driver is more likely to look to the left at oncoming traffic and not the right because

of the greater danger of a collision with oncoming traffic. Rooke stated that he did

not believe that the complainant was riding his bicycle several feet into the road

when appellant hit him from behind.          Under that scenario, he claimed, the

complainant’s bicycle would have been thrown forward and not to the right. Rooke

concluded that the complainant, whose blood-alcohol concentration was more than




                                             16
twice the legal driving limit,3 had pulled out onto the road from Forest’s driveway

just as appellant’s truck passed by him. Rooke believed that the bicycle’s seat, not

its back wheel, hit the truck because both the truck headlights and the bicycle seat

were thirty-six inches from the ground.

      Rooke agreed that appellant had made a mistake in believing that he was hit

by a beer bottle when he had actually struck the complainant’s bicycle. Rooke also

confirmed that his conclusions relied heavily on an assumption that the complainant

would have ridden in Forest’s driveway to avoid the road, as well as the statements

of appellant and his girlfriend. And Rooke acknowledged that the physical evidence

from the scene was consistent with Detective Poteet’s opinion.

                                Standard of Review

      We review complaints of jury-charge error under a two-step process. See Ngo

v. State, 175 S.W.3d 738, 743–44 (Tex. Crim. App. 2004); Abdnor v. State, 871

S.W.2d 726, 731–32 (Tex. Crim. App. 1994). First, we must determine whether

error exists in the trial court’s charge. Wooten v. State, 400 S.W.3d 601, 606 (Tex.

Crim. App. 2013).      Here, the Texas Court of Criminal Appeals has already

determined that error exists in the trial court’s charge because appellant was entitled

to an instruction as to “whether he made a reasonable mistake in thinking that no one

involved in the accident was injured or killed or in thinking that the accident was not


3
      See TEX. PENAL CODE ANN. § 49.01(2)(B).
                                             17
reasonably likely to have injured or killed another person.” See Curry II, 622 S.W.3d

at 311. Thus, our focus is on the second step, which requires us to determine whether

the lack of the required instruction caused sufficient harm to require reversal of the

conviction. See Wooten, 400 S.W.3d at 606. If the defendant preserved error by

timely objecting to the trial court’s charge, as appellant did here, we will reverse if

he demonstrates that he suffered some harm as a result of the trial court’s error.

Reeves v. State, 420 S.W.3d 812, 816 (Tex. Crim. App. 2013). To determine harm,

we weigh the following factors: (1) the jury charge as a whole, (2) the arguments of

counsel, (3) the entirety of the evidence, and (4) any other relevant factors present

in the record. Id. Under the some-harm standard, reversal is required if the error is

“calculated to injure the rights of the defendant.” Almanza v. State, 686 S.W.2d 157,

171 (Tex. Crim. App. 1985); Ramjattansingh v. State, 587 S.W.3d 141, 156 (Tex.

App.—Houston [1st Dist.] 2019, no pet.). The standard thus “requires a reviewing

court to determine actual, rather than mere theoretical, harm.” Ramjattansingh, 587

S.W.3d at 156 (internal quotations omitted). Even under the some-harm standard,

an error will not lead to reversal if it is harmless. See Almanza, 686 S.W.2d at 171.

                                   Mistake of Fact

      In his second issue, appellant argues that the trial court erred in denying his

request for a jury instruction on mistake of fact and he “suffered great harm when

the trial court denied his jury instruction” because “[t]he issue of whether [a]ppellant

                                              18
knew that he had been involved in an accident was the primary focus of both the

State and the [d]efense in the evidence they presented to the jury.”

      At the close of evidence, appellant requested that the trial court include a jury

instruction on mistake of fact. Appellant’s requested jury instruction stated:

            If you all agree that the State has proved, beyond a reasonable
      doubt, each of the elements listed above, you must next consider
      whether the State has proved that [appellant] did not make a Mistake of
      Fact constituting a defense.

            You have heard evidence that [appellant] did not believe that he
      had been in an accident but that someone had intentionally thrown an
      object that struck the right headlight fixture area of the truck he was
      driving.

            A person’ s conduct that would otherwise constitute the crime of
      Failure to Stop and Render Aid is not a criminal offense if the person
      through a mistake formed a reasonable belief about a matter of fact and
      the mistaken belief negated the kind of culpability required for
      commission of the offense.

            [Appellant] is not required to prove that he made a mistake of
      fact. Rather, the State must prove, beyond a reasonable doubt, that
      [appellant] did not make a mistake of fact constituting a defense.

            “Reasonable belief’ means a belief that an ordinary and prudent
      person would have held in the same circumstances as [appellant].

            If you have found that the State has proved the offense beyond a
      reasonable doubt, you must next decide whether the State has proved
      [appellant] did not make a mistake of fact constituting a defense.

           To decide the issue of mistake of fact, you must determine
      whether the State has proved, beyond a reasonable doubt that either—




                                             19
            1. [Appellant] did not believe that someone had thrown an object
               that struck the right headlight fixture area of the truck he was
               driving; or

            2. [Appellant’s] belief that someone had thrown an object that
               struck the right headlight fixture area of the truck he was
               driving was not reasonable.

             You must all agree that the State has proved, beyond a reasonable
      doubt, either element 1 or 1 [sic] above. You need not agree on which
      of these elements the State has proved.

            If you all agree that the State has proved, beyond a reasonable
      doubt, each of the elements of the offense of Failure to Stop and Render
      Aid and you all agree that the State has proved, beyond a reasonable
      doubt, either element l or 2 listed above, you must find [appellant]
      “Guilty[.]”

            If you find that the State has failed to prove, beyond a reasonable
      doubt, either element 1 or 2 listed above, or you have a reasonable doubt
      thereof, you must find [appellant] “Not Guilty.”

      In its opinion in Curry II, the Texas Court of Criminal Appeals analyzed the

current version of the “failure-to-stop-and-render-aid” statute, i.e., Texas

Transportation Code section 550.021, explaining that under it,

      a driver must stop and render aid not only if the driver knows that he
      was involved in an accident and another person was injured or
      killed . . . , but also if he knows that he was involved in an accident that
      was reasonably likely to result in injury to or the death of a
      person. . . . The corollaries to this are that a driver does not have to stop
      and render aid if he does not know that he was involved in an accident,
      if he knows that he was involved in an accident and knows that it did
      not result in injury to or the death of a person, or if he knows that he
      was involved in an accident, but it was not reasonably likely that the
      accident would result in injury to or the death of another person, or if
      he knows that he was involved in an accident, but it was not reasonably

                                              20
      likely that the accident would result in injury to or the death of another
      person.
Curry II, 622 S.W.3d at 309 (internal citations and footnotes omitted); see TEX.

TRANSP. CODE ANN. § 550.021.          Curry’s proposed mistake-of-fact instruction,

which the trial court rejected, corresponds to the first corollary in the Texas Court of

Criminal Appeals’s opinion, stating that appellant “did not believe that he had been

in an accident but that someone had intentionally thrown an object that struck the

right headlight fixture area of the truck he was driving.” See id.

      The application paragraph in the trial court’s charge to the jury instructed the

jury that if it found appellant

      did then and there unlawfully, while driving or operating a vehicle, was
      involved in an accident that resulted in or that was reasonably likely to
      result in death to [the complainant], and [appellant] intentionally or
      knowingly failed to immediately stop his vehicle at the scene of the
      accident or as close to the scene of the accident as possible, failed to
      immediately return to the scene of said accident, failed to immediately
      determine whether a person was involved in said accident and
      determine whether any person at the scene of said accident or determine
      whether any person at the scene of said accident required aid, and failed
      to remain at the scene of said accident until [appellant] had given his
      name and address to [the complainant] or made arrangements for
      transporting [the complainant] to a physician or hospital for medical
      treatment, it being apparent that said medical treatment was necessary,
      then [it was to] find [appellant] guilty.

This instruction did not explain to the jury that it had to find that appellant knew he

was involved in an accident, only that appellant “intentionally or knowingly failed

to immediately stop his vehicle” at the scene of the collision. Yet, appellant and San


                                              21
Filipo both testified that that they were aware that something had happened while

appellant was driving on Sens Road but they did not know that it was a collision

involving the complainant.      Appellant believed that “somebody either threw

something, or hit something, or something hit [his] truck, or that it was just

something that had just c[o]me up off the road.” And because it looked like there

was “a party in the nearby house” or that the house was “a business establishment

where they serve[d] food,” appellant intentionally did not stop because he was afraid

that he “would get into an altercation with someone else or someone” that he did not

“know was around.” When appellant and San Filipo later returned to the scene, San

Filipo saw the silhouette of a man standing by a truck and thought that maybe he had

thrown something. In sum, appellant admitted, and other evidence showed, that he

intentionally did not stop. But the evidence also showed that appellant, at the time,

did not believe he had been involved in an accident that resulted in or that was

reasonably likely to result in the complainant’s death.

      In his opening argument, appellant’s trial counsel posed the question of

whether it was “a reasonable mistake of fact under these circumstances” that

appellant did not know that he had a collision with the complainant. And in his

closing argument, appellant’s trial counsel asked if, under the circumstances, the

jury “would . . . automatically think that [each of them had] hit a person, or a

vehicle? Or could it have been something that hit [the truck]? A bottle, a rock, some

                                            22
object fl[ew] up?” Trial counsel emphasized that appellant did not believe that he

hit anything and argued that, for appellant to be guilty of the felony offense of failure

to stop and render aid, he “had to know he was involved in an accident.” Yet the

trial court’s charge to the jury did not allow the jury to find appellant not guilty

because he did not know that he was involved in the collision with the complainant.

      We hold that that the trial court’s failure to instruct the jury on mistake-of-fact

resulted in some harm to appellant. See Reeves, 420 S.W.3d at 816.

      We sustain appellant’s second issue.

                                      Conclusion

      We reverse the judgment of the trial court and remand the case to the trial

court for a new trial.




                                               Julie Countiss
                                               Justice

Panel consists of Justices Goodman, Landau, and Countiss.

Do not publish. TEX. R. APP. P. 47.2(b).




                                              23